In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00408-CV

CITY OF FORT WORTH, Appellant             §   On Appeal from the 153rd District Court

V.
                                          §   of Tarrant County (153-316458-20)
SOLEDAD ALVAREZ, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF JESSICA ROMERO; AND             §   February 10, 2022
SONYA TORRES, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE
OF LLAYLANII ROMERO, Appellees            §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We reverse the trial court’s order denying

Appellant City of Fort Worth’s plea to the jurisdiction, render judgment dismissing

Appellees Soledad Alvarez, Individually and as Representative of the Estate of Jessica

Romero, and Sonya Torres, Individually and as Representative of the Estate of
Llaylanii Romero’s special-defect claim, and remand Appellees’ premises-defect claim

to the trial court for further proceedings.

       We order that each party bear their own costs of this appeal.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr